Citation Nr: 1813814	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected lumbar spine strain.  

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected right hip strain.  

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected left hip strain.  

4.  Entitlement to an initial rating in excess of 10 percent for service-connected acquired psychiatric disabilities to include dyssomnia not otherwise specified (NOS), posttraumatic stress disorder (PTSD), and major depressive disorder (MDD).  

5.  Entitlement to an initial compensable rating for service-connected migraine headaches.  

6.  Entitlement to total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.J.


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to March 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Huntington, West Virginia.  

The issue of TDIU is considered part and parcel of the increased rating claims, and is properly before the Board.  See Rice v. Shinseki 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased initial ratings for her service-connected lumbar spine strain, bilateral hip strain, acquired psychiatric disabilities, and migraine headaches.  The Veteran was most recently provided with January 2011 VA examinations for her lumbar spine disability, bilateral hip strain, and migraine headaches, and a June 2012 VA examination for her acquired psychiatric disabilities.  The Veteran testified at her October 2016 Board hearing that since her January 2011 and June 2012 VA examinations her lumbar spine disability, bilateral hip strain, acquired psychiatric disabilities, and migraine headaches had increased in severity.  Accordingly, new VA examinations must be obtained on remand to fairly assess the claims.

The Veteran provided a March 2014 statement requesting that her VA treatment records from the Dublin, Georgia VA Medical Center (VAMC) for the periods of  2011 and March 2014 and from the Atlanta, Georgia VAMC for the period from 2012 to 2013 be obtained.  However, it does not appear that these records have been obtained.  In addition, the Veteran continues to receive treatment at a VAMC as such; any and all outstanding VA treatment records must be obtained on remand.  Moreover, the Board notes that any search for VA treatment records must be under the Veteran's maiden name, L.L.S., and her married name L.L.J. 

As the Veteran's claim for TDIU is inextricably intertwined with her claims for increased evaluations for her service-connected disabilities it must be deferred until further development is completed.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to include records from the Dublin, Georgia VA Medical Center (VAMC) for the periods of 2011 and March 2014 and from the Atlanta, Georgia VAMC for the period from 2012 and 2013.  Any search for VA treatment records must be made under the Veteran's maiden name, L.L.S., and her married name L.L.J.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of her service-connected back and bilateral hip disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
 
The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

3.  Schedule the Veteran for a VA examination to determine the current severity of her acquired psychiatric disability to include dyssomnia NOS, PTSD, and MDD.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's acquired psychiatric disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner must provide a finding regarding whether the symptomatology of the Veteran's dyssomnia NOS, PTSD, and MDD, may be distinguished from each other or are undistinguishable. 

4.  Schedule the Veteran for a VA examination to determine the current severity of her migraine headaches.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's migraine headaches.  The appropriate DBQs should be filled out for this purpose if possible.  

5.  Thereafter, readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

